NUMBER 13-13-00454-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

SAMANTHA GARZA,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 105th District Court
                          of Kleberg County, Texas.


                          ORDER OF ABATEMENT
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

      Counsel for appellant, Samantha Garza, has filed a motion to withdraw as counsel

in this cause. According to the motion, counsel was retained to represent appellant in

the trial court but was not retained to represent appellant on appeal.           Because

appellant’s trial counsel has indicated that she was not retained for appeal and the record
fails to indicate whether appellant is entitled to appointed counsel on appeal, we ABATE

and REMAND this cause as follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

and supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of October, 2013.

                                              2